THE COURT.
This is an appeal from a judgment entered upon an order sustaining demurrers to the complaint without leave to amend.
The facts here involved, and the complaint and demurrers, are, in all material respects similar to those involved in the case of Consolidated Reservoir & Bower Co. v. Scarborough, (L. A. No. 11407) ante, p. 698 [16 Pac. (2d) 268], this day decided. For the reasons set forth in the opinion in that case, it is hereby ordered that the judgment herein appealed from be and same is affirmed.
Preston, J., dissented.